Title: To James Madison from James Mann, [ca. 8 February 1815]
From: Mann, James
To: Madison, James


        
          To his Excellency the President of the United States, or the heads of Departments at Washington.
          [ca. 8 February 1815]
        
        This, may certify that Capt William Smith 1st. Rifle Regiment received on the 27th April 1813, at the capture of Little York, Upper Canada, a

wound through the forearm, immediately above the wrist joint, which lacerated the tendons, and ligaments, in such a manner, as to deprive him of the use of his right hand, in consequence of which, he is unable to hold his sword, and employ it offensively or defensively against an enemy; he, therefore, has claim to a situation, in which his duties may be less arduous than those of the field, and wherein, his usefullness, as an officer of merit may not be lost to the nation.
        
          James MannHospl Surgeo⟨n⟩U S Army
        
      